Title: 26th.
From: Adams, John Quincy
To: 


       Mr. and Mrs. Boyes Boies with Miss Lucy, came over and dined here. After dinner we went to Squantum, to Mr. Beale’s: there was a large company. Mr. and Mrs. Woodward, Mr. A. Alleyne, and his mother, Mrs. Quincy, Mr. Woodbridge and his Sister from Salem, with Miss Robertson and Miss Peale. Miss Woodbridge is called very handsome, but her features are too regular: She has a very fine set of teeth, which every body must know who has ever seen her. She appears sociable, and of an open, frank disposition. Miss Robertson, would not generally be called so handsome, nor has she so amiable a countenance; but her complexion is still fairer, and there is an expression in her features which the other wants. She wears a small patch of court-plaister on her cheek, which has a pretty effect. But, when I see a patch of this kind, on a Lady’s cheek, I consider it as I do a brand on a man’s forehead; the one convinces me that the man is a rogue; the other that the woman is a coquet; and I endeavour equally to avoid them. After tea we walk’d down to the chapel, form’d by the cavities between the summits of several sharp rocks. These rocks are broken off, so that the sea, bathes their foundation, and the perpendicular descent is not less I suppose than 50 feet. The perpendicular surface is not smooth, as at the cliffs of Dover, but craggy, and rather concave. The tops of the rocks are sharp and verge to a point. From this place, it is said, one of the female leaders of the indians, in former days, plunged into the sea, after the loss of a battle; preferring this death to captivity, like the bard of Snowdon. But what foundation there may be for this tradition, I have never heard. After a pretty long ramble, we set out and return’d home, in the evening. Miss B. Apthorp, stopp’d for a few minutes at my uncles.
      